Title: To Thomas Jefferson from Jacob Vernes, 19 February 1790
From: Vernes, Jacob
To: Jefferson, Thomas


Bordeaux, 19 Feb. 1790. Sends last number of Gorsas’ journal containing excellent address of Bishop of Autun, also that with the king’s discourse. The latter “a fait le plus grand effet, non seulement à Paris, mais dans les provinces où on s’est livré à toutes les marques publiques de joye, et c’est un puissant coup porté aux espérances de l’aristocratie.” The address also produces a great effect, and Vernes regards the revolution as well founded. Favras appears to have been “un fou intrigant, mais non le centre d’une conjuration réelle”: it existed only in his imagination.—With more direct communication, he will write more at length and will send all copies of Gorsas.—Encloses another price courant. Wheat and flour no longer in demand because a decline is expected. Tobacco rises: “on tient à 30.₶ ce qui s’est vendu 27.₶ 10s. en 8bre.” Rice strong. An American house pressed for money has caused whale oil to fall to 26.₶ “mais il remontera de 30 à 32. au premier besoin.”
